UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6376



HARRY THOMAS NETHKEN, JR.,

                                            Plaintiff - Appellant,

          versus


BOB   BELL,   Monongalia   County   Commission
President; ANSEL KENNEDY, Monongalia County
Commissioner; JOHN PYLES, Monongalia County
Commissioner, JOE BARTOLO, Monongalia County
Sheriff; AL KISNER, Chief Deputy; TODD FORBES,
Deputy,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-01-125)


Submitted:   May 30, 2002                   Decided:    June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry Thomas Nethken, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry Thomas Nethken, Jr., appeals the recommendation of the

magistrate judge dismissing certain parties and claims in this

§ 1983 action.   We dismiss the appeal for lack of jurisdiction

because the order is not appealable.     This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2